Order entered January 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01015-CR

                            MICHAEL D. WILLIAMS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F94-03570-TK

                                           ORDER
       The Court DENIES appellant’s January 23, 2013 motion for oral argument. The appeal

will be set for submission on the next available no argument docket.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE